     Case 2:21-cv-01492-RFB-DJA Document 11 Filed 09/04/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Dragon, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon F/K/A The Bank of New York as
 7   Successor to JP Morgan Chase Bank, Not Individually But Solely as Trustee for the Holder of
     the Bear Stearns ALT-A Trust 2004-11, Mortgage Pass-Through Certificates, Series 2004-11
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON                    Case No.: 2:21-cv-01492-RFB-DJA
11
     F/K/A THE BANK OF NEW YORK AS
12   SUCCESSOR TO JP MORGAN CHASE
     BANK, NOT INDIVIDUALLY BUT                     STIPULATION AND ORDER TO
13   SOLELY AS TRUSTEE FOR THE HOLDER               EXTEND TIME PERIOD TO RESPOND
     OF THE BEAR STEARNS ALT-A TRUST                TO MOTIONS TO DISMISS [ECF No. 5-
14
     2004-11, MORTGAGE PASS-THROUGH                 6]
15   CERTIFICATES, SERIES 2004-11,
                                                    [First Request]
16                       Plaintiff,
            vs.
17
18   STEWART INFORMATION SERVICES
     CORP.; STEWART TITLE GUARANTY
19   COMPANY; DOE INDIVIDUALS I through
     X; and ROE CORPORATIONS XI through
20   XX, inclusive,
21                       Defendants.
22
23          COMES NOW Plaintiff, The Bank of New York Mellon F/K/A The Bank of New York
24   as Successor to JP Morgan Chase Bank, Not Individually But Solely as Trustee for the Holder
25   of the Bear Stearns ALT-A Trust 2004-11, Mortgage Pass-Through Certificates, Series 2004-11
26   (“BONY”) and Defendants Stewart Information Services Corp. (“SISC”) and Stewart Title
27   Guaranty Company (“STGC”), by and through their counsel of record, hereby stipulate and
28   agree as follows:




                                             Page 1 of 2
     Case 2:21-cv-01492-RFB-DJA Document 11 Filed 09/04/21 Page 2 of 2




 1      1. On July 15, 2021, BONY filed its Complaint in Eighth Judicial District Court, Case No.
 2          A-21-837949-C [ECF No. 1-1];
 3      2. On August 11, 2021, Defendants filed a Petition for Removal to this Court [ECF No. 1];
 4      3. On August 18, 2021, Defendants filed their respective Motions to Dismiss [ECF No. 5-
 5          6];
 6      4. BONY’s deadline to respond to Defendants’ Motion to Dismiss is currently September
 7          1, 2021;
 8      5. BONY’s counsel is requesting a brief extension until Wednesday, September 8, 2021, to
 9          file its response to the pending Motion to Dismiss;
10      6. This extension is requested to allow counsel for BONY additional time to review and
11          respond to the points and authorities cited to in the pending Motions;
12      7. Counsel for Defendants does not oppose the requested extension;
13      8. This is the first request for an extension which is made in good faith and not for
14          purposes of delay.
15          IT IS SO STIPULATED.
16    DATED this 1st day of September, 2021.           DATED this 1st day of September, 2021.
      WRIGHT, FINLAY & ZAK, LLP                        MAURICE WOOD
17
18    /s/ Darren T. Brenner                            /s/ Brittany Wood
      Darren T. Brenner, Esq.                          Brittany Wood, Esq.
19    Nevada Bar No. 8386                              Nevada Bar No. 7562
      7785 W. Sahara Ave., Suite 200                   8250 West Charleston Blvd., Suite 100
20    Las Vegas, NV 89117                              Las Vegas, Nevada 89117
21    Attorneys for Plaintiff, The Bank of New York    Attorney for Defendants Stewart
      Mellon F/K/A The Bank of New York as             Information Services Corp. and Stewart
22    Successor to JP Morgan Chase Bank, Not           Title Guaranty Company
      Individually But Solely as Trustee for the
23    Holder of the Bear Stearns ALT-A Trust 2004-
24    11, Mortgage Pass-Through Certificates,
      Series 2004-11
25
     IT IS SO ORDERED.
26
27   DATED this _____
                 4th day of September, 2021.

28                                                ________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE



                                                Page 2 of 2
